UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6113


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID HILL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:01-cr-00191-CMH-1)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill seeks to appeal the district court’s order denying Hill’s authorized,

successive 28 U.S.C. § 2255 (2012) motion in which Hill asserted Johnson 1 challenges to

his three 18 U.S.C. § 924(c) (2012) convictions and his career offender designation, and

the court’s subsequent order denying Hill’s Fed. R. Civ. P. 59(e) motion to alter or amend

judgment. In its initial order, the district court concluded that the Johnson claim was

untimely as to Hill’s § 924(c) convictions and that the Supreme Court’s decision in

Beckles v. United States, 137 S. Ct. 886 (2017), foreclosed Hill’s Johnson challenge to

his career offender designation. The court further denied Hill’s attempts to amend his

successive § 2255 motion to raise a Brady 2 claim, which was unrelated to Johnson. The

court subsequently denied Hill’s motion to alter or amend judgment, which focused

exclusively on the denial of Hill’s request to amend the § 2255 motion to add the

unrelated Brady claim.

       The district court’s orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).       A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

       1
           Johnson v. United States, 135 S. Ct. 2551 (2015).
       2
           Brady v. Maryland, 373 U.S. 83 (1963).


                                              2
Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Hill has not made

the requisite showing. Specifically, Hill’s failure to contest in his informal brief the

district court’s dispositive ruling related to Johnson’s applicability in the § 924(c) context

forecloses any challenge to that ruling. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775
F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Nor has

Hill demonstrated that the court’s refusal to allow the amendment to raise an unrelated

Brady claim was debatable. Accordingly, we deny a certificate of appealability, deny

Hill’s motions to appoint counsel, for transcripts at Government expense, and to unseal

the records in another criminal action, and dismiss this appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              3